Filed
                                                                                       Washington State
                                                                                       Court of Appeals
                                                                                        Division Two

                                                                                       October 16, 2018




       IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
    In the Matter of the                                            No. 51580-6-II
    Personal Restraint of

    LARELL HARTTLET.


                                                             UNPUBLISHED OPINION



          MELNICK, J. — Larell Harttlet seeks relief from personal restraint imposed following his

2010 plea of guilty to first degree robbery. He argues that his offender score should have been 3,

not 6. We remand his judgment and sentence for correction.

          RCW 10.73.090(1) requires that a petition be filed within one year of the date that the

petitioner’s judgment and sentence becomes final. Harttlet’s judgment and sentence became final

on March 12, 2010, when the trial court entered it. RCW 10.73.090(3)(a). He did not file his

petition until March 19, 2018, more than one year later.1 Unless he shows that one of the

exceptions contained in RCW 10.73.100 applies or that his judgment and sentence is facially




1
  Harttlet filed a motion to correct his judgment and sentence in the trial court. That court
transferred his motion to us under CrR 7.8(c) to be considered as a personal restraint petition.
No. 51580-6-II


invalid, his petition is time-barred. In re Pers. Restraint of Hemenway, 147 Wash. 2d 529, 532-33,

55 P.3d 615 (2002).

          Harttlet argues that his judgment and sentence is facially invalid because his criminal

history lists a first degree robbery prior conviction, which does not exist, and his offender score

counts that conviction as 3 points, when a first degree robbery prior conviction would only count

as 2 points. The State concedes that the judgment and sentence is facially invalid, but argues that

once errors in the judgment and sentence are corrected, Harttlet’s offender score is still 6, so his

judgment and sentence should be remanded for correction, not resentencing. In re Pers. Restraint

of Stockwell, 179 Wash. 2d 588, 597, 316 P.3d 1007 (2014) (to obtain relief, petitioner must

demonstrate actual and substantial prejudice).

          On March 12, 2010, Harttlet was sentenced under two cause numbers. In cause number

09-1-01946-2 (the 946 cause), he was sentenced for first degree robbery while armed with a deadly

weapon. In cause number 09-1-04299-5 (the 299 cause), he was sentenced for first degree assault

and second degree unlawful possession of a firearm.2 The 946 judgment and sentence correctly

listed three prior convictions, totaling three points, but erroneously included a first degree robbery

conviction which did not exist. It also erroneously omitted the first degree assault and second

degree unlawful possession of a firearm convictions in the 299 cause which, according to the

stipulation on prior record and offender score in the 946 cause, should have been included in the

946 cause as other current convictions. If the first degree robbery prior conviction is removed,

and the first degree assault and second degree unlawful possession of a firearm other current




2
    The trial court ran the sentences concurrent with each other.
                                                   2
No. 51580-6-II


convictions (scored as 2 points and 1 point, respectively) are added to the 946 judgment and

sentence, then Harttlet’s offender score remains 6.

        Because the errors in Harttlet’s 946 judgment and sentence do not prejudice him and based

on the parties’ stipulation in the trial court, we remand his judgment and sentence for correction

as described above, rather than for resentencing.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                      MELNICK, J.
 We concur:



 JOHANSON, P.J.




 BJORGEN, J.




                                                3